Citation Nr: 0913848	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  08-00 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed psychotic 
disorder with alcohol dependence.  



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to March 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  



REMAND

The Veteran contends that he developed a mental disorder due 
to events that happened during his service.  Specifically, he 
reports being beaten and sexually assaulted, presumably 
during his service.  See VA Form 9, dated in December 2007.  
He also reports being beaten and robbed on the day of his 
discharge from service.  Id.  

The service treatment record shows that a psychiatric 
disorder was not identified in the course of his April 1971 
enlistment examination.  An August 1972 treatment record 
shows that the Veteran complained of having trouble sleeping 
and walking around in a daze during the day was seen by a to 
psychiatrist who diagnosed anxiety and prescribed Valium.  In 
the time of his January 1974 separation examination, the 
Veteran provided a history of depression.  The examiner noted 
depression due to personal problems, no complications.  

The service personnel record shows that the Veteran was 
disciplined on several occasions during his period of active 
duty.  He was found to be AWOL (absent without leave) in 
1971, 1972, 1973 and 1974.  He received a letter of reprimand 
in September 1972 for an alleged assault.  He was also found 
to have possessed marijuana in November 1973.  

The Veteran is currently shown to have been diagnosed as 
having several psychiatric disorders, to include panic 
disorder, agoraphobia, major depressive disorder, and 
schizoaffective disorder with anxiety features vs. major 
depressive disorder with psychotic features.  

A VA fee-basis psychiatric examination was held in November 
2005.  It appears that the examiner may not have had such an 
opportunity to review the claims folder.  

The Veteran asserted that he had experienced "severe 
things" in service that caused him to struggle with social 
phobia and depression; however, he was unable to elaborate as 
to what were these events.  The Veteran reported continuing 
treatment for his psychiatric problems, including various 
prescribed medications.  

The examiner claimed to have reviewed the Veteran's DD214 and 
VA medical records dated from 2004 and 2005.  Also of record 
at the time of the examination were private medical records, 
showing psychiatric treatment.  

The examiner provided a diagnosis of psychotic disorder NOS 
[not otherwise specified] and alcohol dependence.  He added 
that the contribution of the Veteran's substance abuse 
problems to his mental illness were difficult to separate.  

The examining physician added that a relationship between the 
Veteran's current psychiatric disorder and his military 
service could not be determined because he had not received 
any documentation of the symptoms of mental illness prior to 
his VA treatment beginning in 2004.  

To this, the Board again points out that a service medical 
record included a reference to depression.  He added that the 
Veteran was unable to provide any accurate history of 
psychiatric symptoms from the early 1970's.  The Veteran 
apparently did not inform the examiner of his assertions of 
being sexually assault and attacked during service.  

The examiner opined as part of an addendum that the Veteran's 
current mental health disorder was less likely than not 
caused by or the result of a psychiatric illness while the 
Veteran was in the service because his present symptoms are 
of substance abuse disorder and a psychotic illness, and 
there is no record of these being present while in the 
service.  

The Board notes that the examination instructions asked the 
examiner to opine as to whether the Veteran had a current 
psychiatric disorder which was the same or an extension of 
the depression/anxiety that the Veteran was treated for while 
in service.  

Governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Therefore, as it is not clear the Board that the examiner who 
conducted the examination in November 2005 in fact had an 
opportunity to review the complete medical record, on remand, 
a new examination is in order.  

As part of his December 2007 VA Form 9 the Veteran asked VA 
for assistance in obtaining records from "O.S.I." (U.S. Air 
Force Office of Special Investigations) at Cannon Air Force 
Base, New Mexico.  This is not shown to have occurred.  

When records are in the custody of a Federal department or 
agency, VA will make as many requests as are necessary to 
obtain relevant records.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain the records would be futile.  38 
C.F.R. § 3.159(c).  In an effort to substantiate the 
Veteran's allegations of in-service personal and sexual 
assault, the RO should request pertinent records from the 
OSI.  

The Veteran also asked for VA's assistance in contacting two 
named fellow servicemen as part of his VA Form 9.  He later 
was asked to supply their mailing addresses, but later, in 
January 2009, only supplied their respective hometowns.  The 
Veteran should be provided another opportunity to supply more 
specific contact information.  

The Veteran also reported being treated at Cannon Air Force 
Base hospital after being assaulted.  In October 2008, he was 
requested to provide the dates of this treatment, but has yet 
to do so.  

As this case is being remanded, the Veteran should be 
afforded another opportunity to provide VA with any and all 
information to support his assertions of in-service trauma.  

Under the Veterans Claims Assistance Act of 2000, VA must 
notify and assist claimants in substantiating a claim for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103a, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  In cases in which personal assault is alleged, these 
duties include informing the claimant that evidence from 
sources other than service records may constitute credible 
supporting evidence.  38 C.F.R. § 3.304(f)(3) (2008); Patton 
v. West, 12 Vet. App. 272, 282 (1999).  

The record shows that the Veteran has not been provided with 
notice of the provisions that apply to cases involving 
service connection for psychiatric disorders based on 
allegations of personal or sexual assault.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the Veteran a 
corrective letter providing notification 
of the duties to notify and assist.  The 
Veteran should also be notified that an 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  

2.  The RO should ask the Veteran to 
supply the mailing addresses of Clarence 
Ramson and Carl Roberson.  He should be 
advised that complete mailing addresses 
are required for VA to be able to assist 
him in locating this fellow serviceman.  

The Veteran should also be asked to 
provide specific information concerning 
the times in service he was beaten, 
robbed, and sexually assaulted.  The 
Veteran should be informed that the dates 
and the locations of these events will 
significantly assist VA in trying to 
verify that they in fact occurred.  

3.  The RO, through all appropriate 
means, should seek to obtain all OSI 
investigation reports from Cannon Air 
Force Base which pertain to the Veteran 
in a y respect.  

If the OSI records are unavailable, 
notify the Veteran of the inability to 
obtain the evidence in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b)(2) (West 2002 & Supp. 2008) 
and 38 C.F.R. § 3.159(e) (2008).  

4.  The RO should attempt to obtain any 
treatment records as may relate to the 
Veteran from treatment he received at the 
Air Force hospital facilities at Cannon 
Air Force Base in Clovis, New Mexico, 
from April 1971 to March 1974.  If the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  

The RO must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.  

5.  Then, the Veteran should be afforded 
a VA psychiatric examination to be 
conducted by a psychiatrist, to address 
the nature and likely etiology of the 
claimed innocently acquired psychiatric 
disorder.  The claims folder, and a copy 
of this remand, must be made available 
for review by the psychiatrist for the 
examination.  Any necessary tests should 
be conducted.  

Following the examination the 
psychiatrist must 1)  address whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance, that any currently 
diagnosed psychiatric disorder began or 
was aggravated by service.  (To this, the 
examiner should be mindful of in-service 
findings of both anxiety and depression); 
2)  opine whether it is at least as 
likely as not that a psychosis was 
compensably disabling within a year of 
separation from active duty in 1974; and 
3) address whether it is at least as 
likely as not that the Veteran presented 
the prodromal signs of any currently 
diagnosed psychiatric disorder during his 
active military service.  

A complete rationale must be provided for 
any opinion offered.  If the psychiatrist 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should so state.  

6.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

7.  Following completion of all indicated 
development, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

8.  Thereafter, and following any other 
indicated development deemed appropriate, 
the RO should readjudicate the issue on 
appeal in light of all the evidence of 
record.  If any benefit sought on appeal 
is not granted, the Veteran should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




